Citation Nr: 1539463	
Decision Date: 09/15/15    Archive Date: 09/24/15	

DOCKET NO.  10-28 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disorder of the lumbar spine.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from November 1975 to March 1976.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In a decision of June 2012, the Board found that new and material evidence had, in fact, been submitted sufficient to reopen the Veteran's previously-denied claim for service connection for a right foot disability.  At that same time, the Board remanded for additional development the issue of entitlement to service connection for a right foot disability on a de novo basis, as well as that of entitlement to service connection for a disorder of the lumbar spine.  The case is now, once more, before the Board for appellate review.

Based upon statements contained in the file, it is unclear whether, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for a cervical spine disability, disorders of the bilateral shoulders, a left foot disability, and a right hip disorder, as well as increased evaluations for his service-connected right and left knee disabilities, and left hip disorder.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.  If the Veteran has specific claims he wants considered, he should file appropriate forms with the RO.

Finally, for reasons which will become apparent, this appeal is once again being REMANDED to the Agency of Original Jurisdiction (AOJ) for additional development.  VA will notify you if further action is required on your part.



REMAND

A review of the record in this case continues to raise some question as to the exact nature and etiology of the Veteran's claimed lumbar spine and right foot disabilities.

In that regard, at the time of the Board's remand in June 2012, it was requested that, following a VA examination of the Veteran, an opinion be provided as to the causal relationship, if any, between the Veteran's claimed lumbar spine and right foot disabilities and his service-connected lower extremity disabilities (consisting of left trochanter bursitis with degenerative changes, degenerative joint disease of the right and left knees, and left knee instability).  Significantly, while following the aforementioned VA examination, an opinion was provided regarding the relationship between the Veteran's claimed lumbar spine and right foot disabilities and his service-connected right and left knee disabilities, no opinion was offered as to the relationship, if any, between the Veteran's claimed low back and right foot disabilities and his service-connected left trochanter bursitis with degenerative changes.  Such an opinion is necessary prior to a final adjudication of the Veteran's claims for service connection.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, in light of the aforementioned, the case is once again REMANDED to the AOJ for the following actions:  

1.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to June 2015, the date of the most recent evidence of record, should be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

2.  The Veteran's entire claims folder should then be furnished to the same VA physician who conducted the aforementioned VA examination in August 2012, or to another similarly qualified physician, should that physician prove unavailable.  Following a review of the Veteran's entire claims folder, that physician should offer an addendum opinion as to whether the Veteran's low back and/or right foot disabilities are at least as likely as not proximately due to, the result of, or aggravated by his service-connected left trochanter bursitis with degenerative changes.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examining physician must specify in his/her report that the claims file, as well as the Veteran's Virtual VA and Veterans Benefits Management System electronic records, have been reviewed.

3.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with this REMAND, and that the examining physician has documented his/her consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report is deficient in any manner, the AOJ must implement corrective procedures.

4.  The AOJ should then readjudicate the Veteran's claims for service connection for disabilities of the right foot and lumbar spine.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in May 2013.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



